NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NOS. A-0386-20
                                                                     A-0387-20
                                                                     A-0388-20
                                                                     A-0389-20
                                                                     A-0390-20
                                                                     A-0391-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

PETER R. MINCHELLA, JR.,

     Defendant-Appellant.
_________________________

                   Submitted March 3, 2021 – Decided March 30, 2021

                   Before Judges Fuentes and Firko.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Warren County, Indictment Nos. 16-11-0452,
                   17-02-0071, 17-03-0105, 19-09-0285, 19-09-0298, 19-
                   10-0346, and 20-01-0035.

                   Winegar, Wilhelm, Glynn & Roemersma, PC, attorneys
                   for appellant (Jennifer L. Toth, of counsel and on the
                   briefs).
              James L. Pfeiffer, Warren County Prosecutor, attorney
              for respondent (Dit Mosco, Assistant Prosecutor, of
              counsel and on the brief).

PER CURIAM

        By leave granted in these consolidated matters, defendant Peter Minchella

appeals from the August 20, 2020 order of the trial court denying his application

for admission into Drug Court under the standards established in the Drug Court

Manual, as amended on July 17, 2019, as we recently construed in State v.

Figaro, 462 N.J. Super. 564 (App. Div. 2020). We affirm.

        Defendant raises the following sole issue on appeal:

              IT WAS AN ERROR OF LAW AND ABUSE OF
              DISCRETION FOR THE TRIAL COURT TO DENY
              DEFENDANT'S    PARTICIPATION  IN   THE
              WARREN COUNTY DRUG COURT PROGRAM
              UNDER A TRACK [TWO] ANALYSIS.

                                          I.

        On June 20, 2016, the Philipsburg police were dispatched to St. Luke's

Warren Hospital where a victim, N.M., 1 had been struck in the face with an

aluminum bat by defendant. On July 4, 2016, while attending a party at a

residence in Harmony Township, defendant assaulted victim I.D. As a result,




1
    We use initials to protect the confidentiality of the victims. R. 1:38-3(a).
                                                                              A-0386-20
                                          2
the victim spent two days in the hospital and had a metal plate surgically

implanted.

      On November 29, 2016, defendant was charged under Indictment Number

16-11-0452 for offenses that occurred on June 29, 2016, with third-degree

aggravated assault, in violation of N.J.S.A. 2C:12-1(b)(2) (count one); and third-

degree possession of a weapon for an unlawful purpose, in violation of N.J.S.A.

2C:39-4(d) (count two).

      On February 2, 2017, defendant was charged under Accusation Number

17-03-0105-A with third-degree unlawful possession of a weapon, in violation

of N.J.S.A. 2C:39-5(c)(1); and third-degree certain persons not to possess a

weapon under the New Jersey Prevention of Domestic Violence Act, N.J.S.A.

2C:39-7(b)(3) (count two).

      On February 6, 2017, defendant was charged under Indictment Number

17-02-0071 for an offense that occurred on July 28, 2016, with third-degree

aggravated assault, in violation of N.J.S.A. 2C:12-1(b)(2) (count one).

      On March 9, 2017, defendant entered a plea agreement resolving all of the

charges, and in exchange, he was sentenced to a four-year flat term of

imprisonment. Defendant appealed his sentence, and we vacated the judgment

of conviction (JOC) and remanded the matter to the trial court for resentencing.


                                                                            A-0386-20
                                        3
State v. Minchella, No. A-4582-16 (App. Div. Oct. 25, 2017). On remand, the

trial court resentenced defendant on January 17, 2018, to 364 days in the Warren

County Correctional Center, with a condition of three years of probation, to be

served concurrently on all three cases.

       On November 28, 2018, the Warren County Probation Department filed a

violation of probation (VOP) because defendant failed to comply with the terms

of his supervision. Because of his pattern of violent and assaultive behavior, on

April 23, 2019, the State filed a motion finding defendant ineligible for Drug

Court. Defendant appealed to the Law Division. On May 28, 2019, the trial

court denied defendant's appeal and entered a memorializing order.

       On July 17, 2019, defendant was incarcerated in the Northampton County

Prison (NCP) for possession of a controlled dangerous substance (CDS) with

intent to distribute, in violation of N.J.S.A. 2C:35-5(a) and other charges. On

January 2, 2020, defendant was sentenced to a maximum sentence of twenty -

three months and twenty-nine days in NCP.2

       On September 19, 2019, defendant was charged under Indictment Number

19-09-0298 with one count of second-degree eluding, in violation of N.J.S.A.

2C:29-2(b). On October 21, 2019, defendant was charged under Indictment


2
    NCP is located in Easton, Pennsylvania.
                                                                           A-0386-20
                                          4
Number 19-10-0346 with third-degree possession of a CDS, in violation of

N.J.S.A. 2C:35-10(a)(1) (count one); third-degree possession with intent to

distribute CDS, in violation of N.J.S.A. 2C:35-5(a)(1) and 2C:35-5(b)(9)(b)

(count two); third-degree possession with intent to distribute CDS, in violation

of N.J.S.A. 2C:35-5(a)(1) and 2C:35-5(b)(9)(b) (count three); second-degree

possession of CDS within 500 feet of a public park in violation of N.J.S.A.

2C:35-7.1 (count four); third-degree possession of CDS in violation of N.J.S.A.

2C:35-10(a)(1) (count five); third-degree possession of CDS in violation of

N.J.S.A. 2C:35-10(a)(1) (count six); second-degree possession with intent to

distribute CDS, in violation of N.J.S.A. 2C:35-5(a)(1) and 2C:35-5(b)(9)(a)

(count seven); and second-degree possession with intent to distribute CDS

within 500 feet of a public park, in violation of N.J.S.A. 2C:35-7.1 (count eight).

      On January 27, 2020, defendant was charged under Indictment Number

20-01-0035 with third-degree distribution of CDS, in violation of N.J.S.A.

2C:35-5(b)(9)(b) (count one); third-degree possession with intent to distribute,

in violation of N.J.S.A. 2C:5(b)(9)(b) (count two); and distribution of CDS in a

school zone, in violation of N.J.S.A. 2C:35-7 (count three).

      At defendant's request, he was transferred to the Union County

Correctional Center under the Interstate Agreement on Detainers, N.J.S.A.


                                                                             A-0386-20
                                        5
2A:159A-1 to -15, to resolve the above cited charges. On May 27, 2020,

defendant applied to the Warren County Drug Court Program in respect of all of

his open charges, inclusive of the three prior convictions for VOP's. Defendant's

application was made after the State offered a plea agreement, which

contemplated dismissal of all second-degree offenses that would bar admission

under Track Two. See N.J.S.A. 2C:45-1. On June 2, 2020, the State filed a

Notice of Legal Eligibility and determined that defendant was not eligible for

Drug Court. On June 8, 2020, a Treatment Assessment Services for the Courts

(TASC) evaluation was conducted, and a Notice of Clinical Eligibility was filed

with the court. Defendant was deemed clinically eligible for Drug Court and

long-term residential recovery was recommended by the evaluator.

      Defendant appealed the State's rejection of his Drug Court application to

the Law Division on June 15, 2020. On July 16, 2020, the trial court heard oral

argument on defendant's Drug Court appeal, and on August 20, 2020, rendered

a thirty-six-page written opinion denying defendant's admission to Drug Court

under both Track One and Track Two analyses.

      The court noted that defendant's initial appeal of the State's decision was

denied based on his prior convictions "for aggravated assault as expressly

prohibitive of entry into Drug Court under both a Track One and Track Two


                                                                           A-0386-20
                                       6
analysis pursuant to N.J.S.A. 2C:35-14," and the 2002 Administrative Office of

the Courts, Manual for the Operation of Adult Drug Courts in New Jersey (Drug

Court Manual). In its May 28, 2019 decision, the court found defendant "was a

danger to the community" based "substantially on [his] prior convictions for

aggravated assault." The court quoted from the Manual that "[t]he Drug Court

Program was designed specifically for non-violent offenders and despite recent

amendments making allowances for other offenses such as robbery, the

Legislature has not seen fit to amend the statute to allow for an exception for

aggravated assault."

      Because the Manual was thereafter amended, and we determined in Figaro

that an aggravated assault conviction was no longer a per se ban to Drug Court

admittance, the trial court conducted an in-depth analysis of defendant's new

application for entry into the Drug Court program. 462 N.J. Super. at 578-79.

Following our directive in Figaro, the trial court recognized that the Manual

permits the State and the court to consider all the "statutory eligibility criteria"

provided in N.J.S.A. 2C:35-14 when receiving a Track Two application and

allows the State "to recommend denial based on those factors." Id. at 578.

      After weighing the aggravating and mitigating factors set forth in N.J.S.A.

2C:44-1(a) and (b), the requirements of N.J.S.A. 2C:35-14.1 and 2C:35-14.2,


                                                                              A-0386-20
                                         7
and the nine enumerated factors provided in N.J.S.A. 2C:35-14(a)(1) through

(9), the trial court concluded defendant is "not eligible for 'Mandatory Drug

Court'" because he was previously convicted of two counts of aggravated assault

"less than three years ago." Based upon the plain language of the statute, the

court found defendant was barred from admission into special probation under

N.J.S.A. 32C:35-14(a)(7) and 2C:35-14.2(b).

      Citing our decision in Figaro, the court emphasized:

            [T]he Legislature has moved inexorably toward
            expanding "special probation" as a sentencing
            alternative. See [State v. Hyland, 238 N.J. 135, 145
            (2019)] (noting that the 2012 amendment, which
            "eliminat[ed] both the prosecutorial veto and the State's
            right to appeal Drug Court sentences[,]" evidenced a
            legislative intent to divert additional offenders into the
            Drug Court program); see [State v. Ancrum, 449 N.J.
            Super. 526, 534 (App. Div. 2017)] (noting the same
            amendment expanded eligibility for special probation
            and Drug Court by removing the bar to those previously
            convicted of certain second-degree crimes that are
            subject to the No Early Release Act); see also [State v.
            Maurer, 438 N.J. Super. 402, . . . 413 (App. Div. 2014)]
            ("Evidence of the Legislature's intention to liberalize
            admission to Drug Court is found in the legislative
            history for the 2012 amendments[.]" to N.J.S.A. 2C:35-
            14.).

                                       II.

      "Drug Courts are specialized courts within the Superior Court that target

drug-involved 'offenders who are most likely to benefit from treatment and do

                                                                         A-0386-20
                                        8
not pose a risk to public safety.'" State v. Meyer, 192 N.J. 421, 428-29 (2007)

(citing Drug Court Manual at 3). There are two tracks for admission to Drug

Court. Meyer, 192 N.J. 431 (citing Drug Court Manual at 10). Offenders must

either satisfy the requirements for "special probation" pursuant to N.J.S.A.

2C:35-14 (Track One), or "otherwise be eligible under other sections of the Code

of Criminal Justice" (Track Two).     Drug Court Manual at 10; accord State v.

Maurer, 438 N.J. Super. 402, 413 (App. Div. 2014) (quoting State v. Clarke, 203

N.J. 166, 174-76 (2010)).

      We recently reiterated in State v. Harris, ___ N.J. Super., ___, ___ (App.

Div. 2021) (slip op. at 4), the "important distinctions between the two separate

'tracks' by which defendants are admitted to Drug Court" as espoused in Figaro,

462 N.J. Super. at 564. In Harris, we explained a "Track One candidate must

meet all the eligibility criteria for "special probation" enumerated in N.J.S.A.

2C:35-14(a)," and in contrast, a Track Two candidate "is not automatically

disqualified from Drug Court on the grounds that he or she does not satisfy all

the statutory prerequisites for special probation." Id. at ___ (slip op. at 5).

Instead, we noted "the criteria enumerated in N.J.S.A. 2C:35-14(a) may be

considered as relevant factors bearing on a Track Two defendant's suitability for

participation in Drug Court." Ibid.


                                                                           A-0386-20
                                       9
      Under the first track for admission, N.J.S.A. 2C:35-14 "the Manual echoes

the statutory eligibility requirements for 'special probation,' noting that the

statute provides an alternative to imprisonment for offenders subject to a

presumption of incarceration pursuant to N.J.S.A. 2C:44-1(d) or to a mandatory

prison term pursuant to N.J.S.A. 2C:35-7." Meyer, 192 N.J. at 431-32 (citing

Drug Court Manual, at 10-15). However, the Manual also "specifically lays out

a second track for Drug Court admission, stating that '[s]ubstance abusing

nonviolent offenders who are not subject to N.J.S.A. 2C:35-14 are also eligible

for [D]rug [C]ourt disposition under the general sentencing provisions of the

Code of Criminal Justice.'" Id. at 432 (alteration in original) (citing the Drug

Court Manual, at 16). On this second track, an offender is eligible for Drug

Court sentencing if:

            a. the person has a drug or alcohol dependence, as
            determined by a diagnostic assessment and substance
            abuse treatment and monitoring is likely to benefit the
            person; and

            b. the person has not been previously convicted or
            adjudicated delinquent for, and does not have a pending
            charge of murder, aggravated manslaughter,
            manslaughter, robbery, kidnapping, aggravated assault,
            aggravated sexual assault or sexual assault, or a similar
            crime under the laws of any other state or the United
            States; and



                                                                          A-0386-20
                                      10
            c. the person did not possess a firearm at the time of the
            present offense and has no history of possession of a
            firearm during an offense; and

            d. no danger to the community is likely to result from
            the person being placed on probation.

            [Drug Court Manual at 16.]

      Unlike sentencing under N.J.S.A. 2C:35-14, the second track for

admission "follows the Code's general sentencing provisions and allows the

court to impose a probationary term not to exceed five years in accordance with

N.J.S.A. 2C:45-2." Meyer, 192 N.J. at 432-33; see Drug Court Manual at 17.

Accordingly, "[t]he sentencing dispositions used by Drug Courts are N.J.S.A.

2C:35-14 and N.J.S.A. 2C:45-1." Meyer, 192 N.J. at 435.

      Determining whether an offender is eligible for Drug Court involves

questions of law. Maurer, 438 N.J. Super. at 411. Accordingly, we use a de

novo standard of review. Ibid. Having carefully reviewed the record, we affirm

primarily for the reasons expressed by the trial court in its thorough written

opinion accompanying the August 20, 2020 order.

      The trial court conducted an analysis of the aggravating and mitigating

factors in the context of our decision in Figaro and concluded defendant

continues to present a danger to the community. Moreover, the court conducted

the requisite probationary analysis as required for a Track Two candidate. We

                                                                         A-0386-20
                                       11
discern no abuse of discretion in the trial court giving "significant consideration"

to defendant's aggravated assault convictions and multiple weapons convictions

under Track One. Moreover, defendant has not shown he can abide by the terms

and conditions of probation.

      We are convinced the trial court detailed the applicable ruling under

Figaro and did not abuse its discretion in disqualifying defendant as a Track

Two candidate for Drug Court. The trial court determined the aggravating and

mitigating factors based upon substantial credible evidence in the record. State

v. Fuentes, 217 N.J. 57, 74 (2014). There is no basis for reversal.

      Affirmed.




                                                                              A-0386-20
                                        12